          Case 3:20-cv-09099-JCS Document 1 Filed 12/16/20 Page 1 of 12




 1 BURSOR & FISHER, P.A.
   L. Timothy Fisher (State Bar No. 191626)
 2 Joel D. Smith (State Bar No. 244902)
   1990 North California Boulevard, Suite 940
 3 Walnut Creek, CA 94596
   Telephone: (925) 300-4455
 4 Facsimile: (925) 407-2700
   E-Mail: ltfisher@bursor.com
 5         jsmith@bursor.com
 6 BURSOR & FISHER, P.A.
   Scott A. Bursor (State Bar No. 276006)
 7 701 Brickell Avenue, Suite 1420
   Miami, FL 33131
 8 Telephone: (305) 330-5512
   Facsimile: (305) 676-9006
 9 E-Mail: scott@bursor.com
10 Attorneys for Plaintiff
11
                                    UNITED STATES DISTRICT COURT
12
                                 NORTHERN DISTRICT OF CALIFORNIA
13
14 PETER DYLOCO, individually and on            Case No.
   behalf of all others similarly situated,
15                                              CLASS ACTION COMPLAINT
16                           Plaintiff,         JURY TRIAL DEMANDED
17         v.

18 MAZDA MOTOR OF AMERICA, INC.,
   LEAD INTELLIGENCE, INC. d/b/a
19 JORNAYA and MOUSEFLOW, INC.,
20
                  Defendants.
21
22
23
24
25
26
27
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED
           Case 3:20-cv-09099-JCS Document 1 Filed 12/16/20 Page 2 of 12




 1          Plaintiff Peter Dyloco (“Plaintiff”), individually and on behalf of himself and all others
 2 similarly situated, by and through his attorneys, makes the following allegations pursuant to the
 3 investigation of his counsel and based upon information and belief, except as to allegations
 4 specifically pertaining to himself, which are based on personal knowledge.
 5                                      NATURE OF THE ACTION
 6          1.      This is a class action suit brought against Defendants Mazda Motor Of America, Inc.
 7 (“Mazda”), Lead Intelligence, Inc. d/b/a Jornaya (“Jornaya”) and Mouseflow, Inc. (“Mouseflow”)
 8 (collectively, “Defendants”) for wiretapping the electronic communications of visitors to the
 9 website mazdausa.com. The wiretaps, which are embedded in the computer code of mazdausa.com,
10 are used by Defendants to secretly observe and record website visitors’ keystrokes, mouse clicks,1
11 and other electronic communications, including the entry of Personally Identifiable Information

12 (“PII”) in real time. By doing so, Defendants have violated the California Invasion of Privacy Act
13 (“CIPA”), Cal. Penal Code §§ 631 and 635.
14          2.      Plaintiff brings this action on behalf of himself and a class of all people in California
15 whose electronic communications were intercepted through the use of Defendants’ wiretap on
16 mazdausa.com.
17                                              THE PARTIES
18          3.      Plaintiff Peter Dyloco lives in San Francisco, California. He intends to remain there

19 and is a domiciliary and citizen of California. He has visited mazdausa.com several times over the
20 last few months, most recently in late October 2020. He was in California at the time. During
21 Plaintiff’s visits to mazdausa.com, Jornaya and Mouseflow’s software created a video capturing his
22 keystrokes and mouse clicks on the website, as well as Plaintiff’s location, device type, IP address,
23 as well as the date and time of his visit. All of this information was intercepted in real time and
24 disclosed to Jornaya and Mouseflow. While visiting mazdausa.com Plaintiff was unaware that his
25 keystrokes, mouse clicks, and other electronic communications, including the information described
26
27   1
    As used herein, the term “mouse clicks” also refers to “touch gestures” such as the “tap,” “swipe,”
28 and similar gestures used on touchscreen devices.

     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                        1
           Case 3:20-cv-09099-JCS Document 1 Filed 12/16/20 Page 3 of 12




 1 above, were being intercepted in real-time and disclosed to Jornaya and Mouseflow, nor did
 2 Plaintiff consent to the same.
 3          4.      Defendant Mazda Motor Of America, Inc. is a California corporation with its headquarters
 4 in Irvine, California. Mazda owns and operates the website mazdausa.com. Mazda does business
 5 throughout California and the entire United States.
 6          5.      Defendant Jornaya is a Delaware corporation with its headquarters in Conshohocken,
 7 Pennsylvania. Jornaya does business throughout California and the entire United States.
 8          6.      Defendant Mouseflow, Inc. is a Texas corporation with its headquarters in Austin,
 9 Texas. Mouseflow does business throughout California and the entire United States.
10                                     JURISDICTION AND VENUE
11          7.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(d)(2)(A)

12 because this case is a class action where the aggregate claims of all members of the proposed class
13 are in excess of $5,000,000.00, exclusive of interest and costs, and at least one member of the
14 proposed class is citizen of state different from at least one Defendant.
15          8.      This Court has personal jurisdiction over Defendants because each of the Defendants
16 have purposefully availed themselves of the laws and benefits of doing business in this State, and
17 Plaintiff’s claims arise out of each of the Defendants’ forum-related activities. Furthermore, a
18 substantial portion of the events giving rise to Plaintiff’s claims occurred in this District.

19          9.      All Defendants also purposefully directed their activities at California, and the
20 wiretapping at issue here arises from or relates to Defendants’ activities. As alleged more fully
21 below, Defendants’ intentionally installed the wiretap at issue here on mazdausa.com. Defendants
22 Jornaya and Mouseflow purposefully intercepted electronic transmissions from users of
23 mazdausa.com, and Mazda purposefully aided and abetted the conduct at issue here. The conduct
24 also was expressly aimed at California residents. California is the largest market in the United
25 States—indeed, if California were its own nation, California would have the fifth largest economy
26 in the world. The website includes information that would primarily be of interest to California
27 residents, such as local dealers and their current inventory. All Defendants knew that a significant
28 number of Californians would visit mazdausa.com, because many Californians buy Mazda cars. By

     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                       2
           Case 3:20-cv-09099-JCS Document 1 Filed 12/16/20 Page 4 of 12




 1 intercepting the transmissions of mazdausa.com website users, Defendants targeted their wrongful
 2 conduct at customers, some of whom Defendants knew, at least constructively, were residents of
 3 California. It was foreseeable that Defendants’ interceptions and wiretapping would harm Plaintiff
 4 and similarly-situated individuals, and that at least some of this harm would occur in California—
 5 where Defendants knew many customers and prospective customers reside.
 6          10.     Pursuant to 28 U.S.C. § 1391, this Court is the proper venue for this action because a
 7 substantial part of the events, omissions, and acts giving rise to the claims herein occurred in this
 8 District.
 9                                       STATEMENT OF FACTS
10 Jornaya
11          11.     Defendant Jornaya provides a variety of “real time” products for companies who

12 engage in telemarketing.
13          12.     Jornaya’s products include “TCPA Guardian” and “LeadiD,” which help businesses
14 evade the Telephone Consumer Protection Act (“TCPA”) by creating evidence of purported consent
15 to receive telemarketing calls, and to secretly collect data from website users for marketing
16 purposes.
17          13.     Jornaya’s products include a tool called “Visual Playback,” which surreptitiously
18 records, in real time, a website visitor’s keystrokes, mouse clicks, and other interactions on a

19 website.
20          14.     On its website, Jornaya says that its “real time” recording of user interactions begins
21 “the moment a customer lands on a webpage.” This technology allows Jornaya to “witness[]
22 [customers’] interactions and collect[] data related to their experience.”
23          15.     In a similar vein, Jornaya describes itself as “a neutral 3d party witness to the events
24 that take place on the website.”
25          16.     As if secretly monitoring website visitors’ communications were not enough,
26 Jornaya also claims its LeadiD is a marketing tool that “unlocks 50+ data points to help buyers and
27 sellers evaluate the quality and performance of leads”:
28

     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                       3
           Case 3:20-cv-09099-JCS Document 1 Filed 12/16/20 Page 5 of 12




 1
 2
 3
 4
            17.     In short, Jornaya’s software functions as a wiretap, and Jornaya is a self-admitted
 5
     eavesdropper who uses those wiretaps.
 6
            18.     Jornaya’s business model involves entering into voluntary partnerships with various
 7
     companies and providing its software to those partners.
 8
            19.     Jornaya has stated that it works with more than 30,000 websites, which “gives [it]
 9
     insight into 200 million consumer shopping events every month.”
10
            20.     One of Jornaya’s partners is Defendant Mazda.
11
            21.     Mazda has used Jornaya’s TCPA Guardian on mazdausa.com.
12
            22.     Mazda has used Jornaya’s LeadiD on mazdausa.com.
13
            23.     Mazda has used Jornaya’s Visual Playback on mazdausa.com.
14
            24.     Mazda knows that Jornaya’s Visual Playback tool captures the keystrokes, mouse
15
     clicks and other communications of visitors to its website, and pays Jornaya to supply that
16
     information.
17
            25.     Pursuant to an agreement with Jornaya, Mazda voluntarily embedded Jornaya’s
18
     software code on mazdausa.com.
19
     Mouseflow
20
            26.     Mouseflow is a tool that surreptitiously records, in real time, a website visitor’s
21
     interactions on a website. As explained in its brochure, Mouseflow’s “Session Replay” recordings
22
     include a user’s keystrokes, mouse clicks, mouse movements, scrolls and other interactions with the
23
     website.
24
25
26
27
28

     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                         4
           Case 3:20-cv-09099-JCS Document 1 Filed 12/16/20 Page 6 of 12




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11

12
13          27.    Mouseflow also tracks other information about users, including their device, location
14 and “much more.”
15
16
17
18

19
20
            28.    Mouseflow’s “Session Replay” videos are sent to its own servers where its clients
21
     can access the videos through the Mouseflow platform.
22
            29.    In short, Mouseflow functions as a wiretap, and Mouseflow is a self-admitted
23
     eavesdropper who uses those wiretaps.
24
            30.    Mouseflow’s business model involves entering into voluntary partnerships with
25
     various companies and providing its software to those partners.
26
            31.    Mouseflow has stated that it works with more than 165,000 clients.
27
28

     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                   5
           Case 3:20-cv-09099-JCS Document 1 Filed 12/16/20 Page 7 of 12




 1          32.     One of Mouseflow’s clients is Defendant Mazda, which has Mouseflow’s JavaScript
 2 installed on its website mazdausa.com.
 3          33.     Pursuant to an agreement with Mouseflow, Mazda voluntarily embedded the
 4 Mouseflow JavaScript code on mazdausa.com.
 5          34.     Mouseflow secretly records visitors to mazdausa.com in real time, including their
 6 keystrokes, mouse clicks, mouse movements, scrolls and other interactions with the website.
 7          35.     The technology provided by Jornaya and Mouseflow is not a cookie at all, much less
 8 a run-of-the-mill cookie. Common cookies that consumers might be familiar with do not engage in
 9 session recording or all of the other features described above. The wiretaps made available through
10 Jornaya’s and Mouseflow’s technology do far more than simply track where a visitor went on the
11 internet, and their functionality is not limited to aggregate data.

12                                   CLASS ACTION ALLEGATIONS
13          36.     Plaintiff seeks to represent a class of all California residents who visited
14 mazdausa.com and whose electronic communications were intercepted or recorded by Jornaya
15 and/or Mouseflow. Plaintiff reserves the right to modify the class definition as appropriate based on
16 further investigation and discovery obtained in the case.
17          37.     Members of the Class are so numerous that their individual joinder herein is
18 impracticable. On information and belief, members of the Class number in the thousands. The

19 precise number of Class members and their identities are unknown to Plaintiff at this time but may
20 be determined through discovery. Class members may be notified of the pendency of this action by
21 mail and/or publication through the distribution records of Defendants.
22          38.     Common questions of law and fact exist as to all Class members and predominate
23 over questions affecting only individual Class members. Common legal and factual questions
24 include, but are not limited to, whether Defendants have violated the California Invasion of Privacy
25 Act (“CIPA”), Cal. Penal Code § 631 and invaded Plaintiff’s privacy rights in violation of the
26 California Constitution; and whether class members are entitled to actual and/or statutory damages
27 for the aforementioned violations.
28

     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                   6
           Case 3:20-cv-09099-JCS Document 1 Filed 12/16/20 Page 8 of 12




 1          39.     The claims of the named Plaintiff are typical of the claims of the Class because the
 2 named Plaintiff, like all other class members, visited mazdausa.com and had his electronic
 3 communications intercepted and disclosed to Jornaya and Mouseflow through the use of their
 4 wiretaps.
 5          40.     Plaintiff is an adequate representative of the Class because his interests do not
 6 conflict with the interests of the Class members he seeks to represent, he has retained competent
 7 counsel experienced in prosecuting class actions, and he intends to prosecute this action vigorously.
 8 The interests of Class members will be fairly and adequately protected by Plaintiff and his counsel.
 9          41.     The class mechanism is superior to other available means for the fair and efficient
10 adjudication of the claims of Class members. Each individual Class member may lack the resources
11 to undergo the burden and expense of individual prosecution of the complex and extensive litigation

12 necessary to establish Defendants’ liability. Individualized litigation increases the delay and
13 expense to all parties and multiplies the burden on the judicial system presented by the complex
14 legal and factual issues of this case. Individualized litigation also presents a potential for
15 inconsistent or contradictory judgments. In contrast, the class action device presents far fewer
16 management difficulties and provides the benefits of single adjudication, economy of scale, and
17 comprehensive supervision by a single court on the issue of Defendants’ liability. Class treatment
18 of the liability issues will ensure that all claims and claimants are before this Court for consistent

19 adjudication of the liability issues.
20          42.     Plaintiff brings all claims in this action individually and on behalf of members of the
21 Class against Defendants.
22                                              COUNT I
                           Violation Of The California Invasion Of Privacy Act,
23                                        Cal. Penal Code § 631
24          43.     Plaintiff repeats the allegations contained in the foregoing paragraphs as if fully set

25 forth herein.
26          44.     Plaintiff brings this claim individually and on behalf of the members of the proposed

27 Class against Defendants.
28          45.     To establish liability under section 631(a), a plaintiff need only establish that the

     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                           7
          Case 3:20-cv-09099-JCS Document 1 Filed 12/16/20 Page 9 of 12




 1 defendant, “by means of any machine, instrument, contrivance, or in any other manner,” does any
 2 of the following:
 3                 Intentionally taps, or makes any unauthorized connection, whether
                   physically, electrically, acoustically, inductively or otherwise, with
 4                 any telegraph or telephone wire, line, cable, or instrument, including
                   the wire, line, cable, or instrument of any internal telephonic
 5                 communication system,
 6
                   Or
 7
                   Willfully and without the consent of all parties to the communication,
 8                 or in any unauthorized manner, reads or attempts to read or learn the
                   contents or meaning of any message, report, or communication while
 9                 the same is in transit or passing over any wire, line or cable or is
                   being sent from or received at any place within this state,
10
                   Or
11

12                 Uses, or attempts to use, in any manner, or for any purpose, or to
                   communicate in any way, any information so obtained,
13
                   Or
14
                   Aids, agrees with, employs, or conspires with any person or persons
15
                   to unlawfully do, or permit, or cause to be done any of the acts or
16                 things mentioned above in this section.

17          46.    Section 631(a) is not limited to phone lines, but also applies to “new technologies”

18 such as computers, the Internet, and email. See Matera v. Google Inc., 2016 WL 8200619, at *21

19 (N.D. Cal. Aug. 12, 2016) (CIPA applies to “new technologies” and must be construed broadly to
20 effectuate its remedial purpose of protecting privacy); Bradley v. Google, Inc., 2006 WL 3798134,
21 at *5-6 (N.D. Cal. Dec. 22, 2006) (CIPA governs “electronic communications”); In re Facebook,
22 Inc. Internet Tracking Litigation, --- F.3d --- 2020 WL 1807978 (9th Cir. Apr. 9, 2020) (reversing
23 dismissal of CIPA and common law privacy claims based on Facebook’s collection of consumers’
24 Internet browsing history).
25         47.    The Jornaya and Mouseflow software are each a “machine, instrument, contrivance,

26 or … other manner” used to engage in the prohibited conduct at issue here.
27
28

     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                    8
          Case 3:20-cv-09099-JCS Document 1 Filed 12/16/20 Page 10 of 12




 1          48.    At all relevant times, by using Jornaya and Mouseflow’s technology, Defendants
 2 intentionally tapped, electrically or otherwise, the lines of internet communication between Plaintiff
 3 and class members on the one hand, and Mazda on the other hand.
 4          49.    At all relevant times, by using Jornaya and Mouseflow’s technology, Defendants
 5 willfully and without the consent of all parties to the communication, or in any unauthorized
 6 manner, read or attempted to read or learn the contents or meaning of electronic communications of
 7 Plaintiff and putative class members, while the electronic communications were in transit or passing
 8 over any wire, line or cable or were being sent from or received at any place within California.
 9          50.    Defendants aided, agreed with, and conspired with each other to implement Jornaya
10 and Mouseflow’s technology and to accomplish the wrongful conduct at issue here. In addition,
11 Mazda employed Jornaya and Mouseflow to accomplish the wrongful conduct at issue here.

12          51.    Plaintiff and Class Members did not consent to any of Defendants’ actions in
13 implementing the wiretaps. Plaintiff and Class Members did not consent to Jornaya or Mouseflow’s
14 access, interception, reading, learning, recording, and collection of Plaintiff and Class Members’
15 electronic communications.
16          52.    The violation of section 631(a) constitutes an invasion of privacy sufficient to confer
17 Article III standing.
18          53.    Plaintiff and Class Members seek all relief available under Cal. Penal Code § 637.2,

19 including injunctive relief and statutory damages of $5,000 per violation.
20                                              COUNT II
                           Violation Of The California Invasion Of Privacy Act,
21
                                          Cal. Penal Code § 635
22          54.    Plaintiff repeats the allegations contained in the foregoing paragraphs as if fully set
23 forth herein.
24          55.    Plaintiff brings this claim individually and on behalf of the members of the proposed
25 Class against Defendants.
26          56.    California Penal Code § 635 provides, in pertinent part:
27
                   Every person who manufactures, assembles, sells, offers for sale,
28                 advertises for sale, possesses, transports, imports, or furnishes to

     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                      9
          Case 3:20-cv-09099-JCS Document 1 Filed 12/16/20 Page 11 of 12




                   another any device which is primarily or exclusively designed or
 1                 intended for eavesdropping upon the communication of another, or
 2                 any device which is primarily or exclusively designed or intended for
                   the unauthorized interception or reception of communications
 3                 between cellular radio telephones or between a cellular radio
                   telephone and a landline telephone in violation of Section 632.5, or
 4                 communications between cordless telephones or between a cordless
                   telephone and a landline telephone in violation of Section 632.6 ,
 5
                   shall be punished by a fine not exceeding two thousand five hundred
 6                 dollars ….

 7          57.    At all relevant times, by implementing Jornaya and Mouseflow’s wiretaps on Mazda,

 8 each Defendant intentionally manufactured, assembled, sold, offered for sale, advertised for sale,
 9 possessed, transported, imported, and/or furnished a wiretap device that is primarily or exclusively
10 designed or intended for eavesdropping upon the communication of another.
11        58.     Jornaya and Mouseflow’s code are each a “device” that is “primarily or exclusively
     designed” for eavesdropping. That is, the Jornaya and Mouseflow code are designed to gather PII,
12
13 including keystrokes, mouse clicks, and other electronic communications.
14        59.     Plaintiff and Class Members did not consent to any of Defendants’ actions in

15 implementing Jornaya or Mouseflow’s wiretaps on Mazda.
16       60.     Pursuant to Cal. Penal Code § 637.2, Plaintiff and Class Members have been injured

17 by the violations of Cal. Penal Code § 635, and each seek damages for the greater of $5,000 or three
18 times the amount of actual damages, as well as injunctive relief.

19                                       PRAYER FOR RELIEF

20          WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, seeks

21 judgment against Defendants, as follows:
22       a.      For an order certifying the Class under Rule 23 and naming Plaintiff as the

23                 representative of the Class and Plaintiff’s attorneys as Class Counsel to represent the

24                 Class;

25          b.     For an order declaring that the Defendants’ conduct violates the statutes referenced

26                 herein;

27          c.     For an order finding in favor of Plaintiff and the Class on all counts asserted herein;

28          d.     For statutory damages in amounts to be determined by the Court and/or jury;


     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                     10
         Case 3:20-cv-09099-JCS Document 1 Filed 12/16/20 Page 12 of 12




 1          e.     For prejudgment interest on all amounts awarded;

 2          f.     For injunctive relief as pleaded or as the Court may deem proper; and

 3          g.     For an order awarding Plaintiff and the Class their reasonable attorneys’ fees and

 4                 expenses and costs of suit.

 5                                  DEMAND FOR TRIAL BY JURY

 6          Pursuant to Federal Rules of Civil Procedure 38(b), Plaintiff demands a trial by jury of all

 7 issues so triable.

 8

 9 Dated: December 16, 2020                       Respectfully submitted,

10                                                BURSOR & FISHER, P.A.
11
                                                  By:      /s/ Joel D. Smith
12                                                             Joel D. Smith

13                                                L. Timothy Fisher (State Bar No. 191626)
                                                  Joel D. Smith (State Bar No. 244902)
14                                                Blair E. Reed (State Bar No. 316791)
                                                  1990 North California Boulevard, Suite 940
15                                                Walnut Creek, CA 94596
                                                  Telephone: (925) 300-4455
16                                                Facsimile: (925) 407-2700
                                                  E-Mail: ltfisher@bursor.com
17                                                         jsmith@bursor.com

18                                                BURSOR & FISHER, P.A.
                                                  Scott A. Bursor (State Bar No. 276006)
19                                                701 Brickell Avenue, Suite 1420
                                                  Miami, FL 33131
20                                                Telephone: (305) 330-5512
                                                  Facsimile: (305) 676-9006
21                                                E-Mail: scott@bursor.com

22                                                Attorneys for Plaintiff

23

24

25

26

27

28

     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                    11
